Citation Nr: 1511113	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service connected status post bunionectomy first metacarpophalangeal joint of the left foot.

2.  Entitlement to an initial compensable disability rating for service connected allergic rhinitis with sinusitis.

3.  Entitlement to an initial compensable disability rating for service connected status post right base metatarsal fracture fragment excision of the right foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2004 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which assigned an initial disability rating of 10 percent for service connected status post bunionectomy first metacarpophalangeal joint of the left foot and non-compensable initial disability ratings for service connected allergic rhinitis with sinusitis and status post right base metatarsal fracture fragment excision of the right foot.  See March 2009 Notice of Disagreement, April 2010 Statement of the Case (SOC), and May 2010 VA Form 9.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in January 2015.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained other duplicative or non-relevant documents with respect to this appeal.

The issue of entitlement to service connection for neurosis has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995). 

As an initial matter, the Board notes that the record reflects the Veteran filed a notice of disagreement with respect to an October 2014 rating decision denying service connection for auto immune disease, fibromyalgia, umbilical hernia, and separation of abdominal muscle.  See January 2015 Notice of Disagreement.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  A SOC addressing the Veteran's service connection claims has not been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the three appealed issues at hand, the Board notes that the Veteran was afforded a VA examination in July 2008, which described the condition of his status post bunion surgery, bilateral pes planovalgus, and allergic rhinitis with sinusitis.  

With regard to each of the claims on appeal, a remand is required to obtain VA treatment records.  The claims file contains VA treatment records dated from May 2008 to April 2013.  At the January 2015 Board hearing, the Veteran indicated that he continues to receive medical treatment at VA Medical Centers (VAMC).  He testified that he received VA emergency room treatment for the left and right feet conditions.  Upon remand, the RO should attempt to locate any outstanding VA treatment records to the present from the San Antonio VAMC for his right and left feet.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The Veteran received private medical treatment for a left ear infection with pain in January and March 2008.  See Texas MedClinic Treatment Report dated March 8, 2008.  The evidence of record shows the Veteran received VA medical treatments beginning in May 2008 to April 2013.  See Veteran's VA Progress Notes.  Starting in February 2010 the Veteran sought treatment for ear aches, sinus congestion and pain, and sore throat with VA's emergency department and otolaryngologists multiple times a year.  Id.  The Veteran's treatments for his symptoms included antibiotics, sinus drainage, and mild steroids.  Id.  In May 2010, the Veteran underwent functional endonasal sinus surgery (FESS) with bilateral maxillary antrostomy and removal of a large antrochoanal polyp from the right maxillary sinus.  See Veteran's VA Operation Report.  The Veteran testified at the Board hearing that he continued to seek VA treatments for his nasal and sinus problems since April 2013 - his last VAMC visit occurring some four days prior to the Board hearing.  However, the record does not contain VA treatment records after April 2013.  Accordingly, the RO should obtain and incorporate the Veteran's updated VA otolaryngology and emergency department treatment records.  38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. 611.  Moreover, to ensure that the record includes sufficient medical evidence to properly evaluate the Veteran's allergic rhinitis with sinusitis since his May 2010 FESS, the Veteran should be afforded a VA examination, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a SOC addressing the service connection claims for auto immune disease, fibromyalgia, umbilical hernia, and separation of abdominal muscle.  Only if the Veteran submits a timely Substantive Appeal addressing these claims should they be returned to the Board for appellate review.

2.  Obtain and associate with the Veteran's claims file updated VA treatment records since 2013 documenting treatment for the left and/or right foot and otolaryngology, including treatment records from the San Antonio VAMC emergency department.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other pertinent VA treatment records.

3.  After the Veteran's medical records have been obtained, the Veteran should be scheduled for a VA examination to determine the current severity of his allergic rhinitis with sinusitis disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) In regards to the allergic rhinitis, the examination report must discuss:

(i) whether polyps are present, and 

(ii) if polys are absent, then whether there is a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. 

(b) In regards to the sinusitis, the examination report must discuss:

(i) whether the Veteran has had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and 

(ii) whether the Veteran has had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and 

(iii) whether the Veteran has had radical surgery followed by chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries. 

If possible, the examiner shall also consider any functional impairment caused by each disability. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



